Citation Nr: 1141697	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by leg pain.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing in August 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that the Veteran has had a disability manifested by leg pain at any time during the period of this appeal.


CONCLUSION OF LAW

A disability manifested by leg pain was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim decided herein, the Veteran was mailed a letter in May 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Regarding the duty to assist, the Veteran's service treatment records (STRs), and pertinent, available post-service treatment records (including VA and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Veteran underwent a VA examination in July 2006 and testified at a hearing in August 2010.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

Laws and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49   (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Factual Background and Analysis

STRs include a June 1972 pre-induction examination where the Veteran was noted to have normal lower extremities.  Additionally, the Veteran provided a medical history where he denied a history of leg cramps.  During service he complained of a "problem [with his] legs" on August 22, 1972 and was assessed with symptomatic flat feet on August 26, 1972.  An April 1974 separation evaluation noted normal lower extremities.

In his April 2006 claim for entitlement to service connection for leg pain, the Veteran stated that he began to develop leg pain once he was in the service.  He stated that he has had "a lot of leg pain" over the years.

In a June 2006 statement in support of his claim, the Veteran stated he was diagnosed with flat feet in service following complaints of leg pain.  He stated he did not have any pain prior to entering military service.

A July 2006 VA examination report notes that the Veteran did not provide any evidence that he had ever sought medical care for any leg pain.  On examination, he had a normal gait without assistive device.  He was noted to have flat feet and mild tenderness to pressure of the soles of the feet.  He did not have any tenderness to pressure to the legs.  The examiner stated that the Veteran did not have a medical diagnosis for a disability manifested by leg pain.  He noted that "any present day leg pain is nebulous so that there is no present medical diagnosis for any leg pain.  Even if the claimant does have some kind of leg pain, it cannot be attributed to any flat feet."  The examiner concluded that the Veteran was examined for leg pain related to service, but no such disability was found.

During his August 2010 Board hearing, the Veteran testified that his foot pain in service would radiate up his legs.  He stated that during basic training he began to experience excruciating pain in his legs and that he found out that his flat feet caused his leg pain.  When asked if he had sought treatment for his leg pain, he stated he attempted to seek VA treatment in 2006, during his VA examination, but that he was treated poorly.

While the Board finds the Veteran to be competent and credible in his descriptions of leg pain, the Board also finds that the objective (medical) evidence of record does not show that entitlement to service connection for a disability manifested by leg pain is warranted as the Veteran does not have a current diagnosis of a leg disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez, supra.  

There are no treatment records regarding any diagnosed leg disability.  The statements of record from the Veteran elaborating on his leg pain indicate that he attributes his leg pain to his flat feet.  He contends that he has continued to suffer from leg pain, but that he has not sought treatment for it.  When asked during his hearing about treatment for his leg pain, the Veteran did not indicate that he had been diagnosed with anything other than flat feet. 

The Board concludes that the findings from the July 2006 VA examination, and the examiner's assessment that the Veteran's leg pain complaints do not support a diagnosis of a disability, and the Veteran's lack of leg pain during the examination, are more probative than his claim of leg pain as to whether he has had a leg disability at any time since he filed his claim for benefits in 2006.  Essentially, it appears that the Veteran attributes his leg pain to his flat feet.  He did not have a diagnosable leg disability on examination and did not present with leg pain during the examination.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the Board does not believe that the Veteran has the medical expertise required to determine whether he has a current leg disability. 

Accordingly, service connection for a disability manifested by leg pain is not warranted.  See Brammer, supra. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a disability manifested by leg pain is denied.


REMAND

STRs note that the Veteran was diagnosed with flat feet on August 26, 1972, within his first month of active duty service.  While he initially indicated that he did not have flat feet prior to service, during his August 2010 Board hearing he specified that he did not have pain (symptomatic flat feet) prior to service, and that he believed service aggravated his flat feet.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre- existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra.

The Veteran was afforded a VA examination in July 2006; the examiner found that he likely had flat feet upon entrance into service and upon "mustering out, but just not noted."  The examination did not address aggravation.  On remand, he should be provided an additional VA examination, to include an opinion as to whether the Veteran entered service with flat feet and whether service aggravated his flat feet.

The record contains two prescription notes which indicate the Veteran had been diagnosed with flat feet post-service.  The treatment records from these private physicians are not of record, and on remand, the RO/AMC should attempt to obtain such records prior to the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers that treated him for flat feet, in particular treatment from Bally Medical Group and Dr. J.P.D. (Foot and Ankle Health Group, P.C.).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA foot examination by a podiatrist to determine the etiology of his flat feet.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to and reviewed by the examiner. 

The examiner must answer the following questions:

a. On the basis of the clinical record, can it be concluded with clear and unmistakable certainty that any current or recent flat feet pre-existed the Veteran's entry into active service in August 1972?
b. If any current or recent flat feet did clearly pre-exist service, can it be concluded with clear and unmistakable certainty that any such pre-existing disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?
c. If the podiatrist is of the opinion that the flat feet did not permanently increase in severity during service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the flat feet increased in severity after the Veteran's discharge from service because of the Veteran's active service.

The rationale for each opinion expressed must also be provided.  For purposes of the opinion(s), the podiatrist should assume that the Veteran is a reliable historian.  The podiatrist should specifically address the complaints and findings in service, and should consider and address any other medical opinions of record.

If the podiatrist is unable to provide the required opinion(s), he or she should explain why he or she is unable to do so.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


